Title: To James Madison from John J. Murray (Abstract), 13 March 1805
From: Murray, John J.
To: Madison, James


13 March 1805, City of Glasgow. “A few days ago I rece’d <i>nformation that George W Erving Esqr. had been honord by Government with the appointment of Secretary of legation at Madrid and not having understood that a Successor to Mr. Erving in his Offices of Consul, & agent for American seamen, at London, had been nominated by Government—I therefore take the earliest <o>pportunity to offer myself as a Candidate for either or both of the situations alluded to.
“Altho’ I do not think myself qualified to fill the posts refered to with as much Satisfaction to Government as they have no doubt felt since Mr Erving has been at the head of them—yet, having an ardent desire to perfect myself in my official duties, <ye>t feeling a love of Country that can only be equalled by my respect for, & devotion to, my Government, proceeding from principle & choice I should hope to have a continuance of that favor & Support from Government which I have hither<to> been honor’d with.
“I should certainly have written to som<e> friends in New York & So. Carolina to aid me with their Interest in my present applicatio<n> by particular recommendations to Government b<ut> for this reason, to wit, that having already had the honor to serve Government for near three years, no recommendations (from whateve<r> quarter they might come) would have effec<t> without my conduct has been so far agreea<ble> to Government.

“As individual interest & private gratification have never been placed by me in Competition with the public Good no determination therefore of Government re<s>pecting the appointments alluded to will operate in any degree to change that pe<r>fect confidence that I have in the Wisdo<m> & Virtue of Government.”
